In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0985V
                                        UNPUBLISHED


    AMY GOODE,                                              Chief Special Master Corcoran

                        Petitioner,                         Filed: June 11, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Brachial Neuritis


Daniel A. Singer, Shamberg, Johnson & Bergman, Chtd., Kansas City, MO, for
       Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.


                                   RULING ON ENTITLEMENT1

       On August 7, 2020, Amy Goode filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that that she suffered brachial neuritis, a defined
Vaccine Table Injury, which, in the alternative, was caused-in-fact by the tetanus,
diphtheria, and acellular pertussis vaccine (“Tdap”) vaccine she received on September
2, 2019. Petition at 1, ¶¶ 2, 10-11. Petitioner further alleges that she received the vaccine
in the United States, that she suffered the residual effects of her injury for more than six
months, and that neither she nor any other individual has filed a civil action or received


1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
compensation for her injury. Id. at ¶¶ 2, 9, 13-14. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On June 11, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent has concluded that Petitioner has met the criteria for the Table
Injury of brachial neuritis. Id. at 6. Respondent further agrees that “based on the record
as it now stands, [P]etitioner has satisfied all legal prerequisites for compensation under
the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2